NETERER, District Judge
(after stating the facts as above).  The Land Department of the United States is a special tribunal with judicial functions, having exclusive jurisdiction of issues affecting title to the public lands until patent is issued. Bockfiner v. Foster, 190 U. S. 116, 23 Sup. Ct. 836, 47 L. Ed. 975; Humbird v. Avery, 195 U. S. 480, 25 Sup. Ct. 123, 49 L. Ed. 286; Reed v. St. P. M. & M. Ry. Co. (D. C.) 234 Fed. 123; Gauthier v. Morrison, 62 Wash. 572, 114 Pac. 501. Until the issuance of a patent, inquiry as to equitable rights of *475parties is within the cognizance of the department. Oregon v. Hitchcock, 202 U. S. 60, 26 Sup. Ct. 568, 50 L. Ed. 935. If the plaintiff has initiated a right, complied with all requirements of the law and rules of the department, so that equitable title to the land vested in him, as alleged in the complaint, his remedy is against the Secretary of the Interior, to compel the issuance of patent. Payne v. U. S. ex rel. Newton, 255 U. S. 438, 41 Sup. Ct. 368, 65 L. Ed. 720; Lane v. Hoglund, 244 U. S. 174, 37 Sup. Ct. 558, 61 L. Ed. 1066. If patent for the land had issued to the defendant, and the plaintiff had a vested right by reason of acts done pursuant to law, he might maintain an action to decree such title in trust for the plaintiff. The patent not having issued, the relief here sought cannot be granted; nor is this action in aid of any pending action seeking title to conserve to plaintiff the beneficial interest in the land. In Daniels v. Wagner, 237 U. S. 547, 35 Sup. Ct. 740, 59 L. Ed. 1102, L. R. A. 1916A, 1116, Ann. Cas. 1917A, 40, cited by plaintiff, the patent had issued. See 205 Fed. 237, 125 C. C. A. 93, and 194 Fed. 973. The Supreme Court, in Johnson v. Towsley, 80 U. S. (13 Wall.) 72 at page 85, 20 L. Ed. 485, says that:
Where “the legal title has passed from the United States to one party, when in equity and good conscience, and by the laws which Congress has made on the subject, it ought to go to another, a court of equity will * 0 * convert him into a trustee of the true' owner, and compel him to convey the legal title.”
What the plaintiff alleges is initiating the several steps necessary to obtain title to public land requiring future compliance with law, and also claims such compliance, but proof of compliance did not meet the approval of the General Land Office. The instant case is distinguished from the cases cited by the plaintiff, where patent had not issued, in that the act in the cited cases was the concluding and final’ step under the act of Congress and did not require approval of the Land Department. Payne v. Central Pac. R. Co., 255 U. S. 228, 41 Sup. Ct. 314, 65 L. Ed. 598.
It is urged that the Land Department erred in holding that the filing of the relinquishment of the third parties abated plaintiff’s protest. The relinquishment of the claim to the land for which proof was offered and protested unquestionably abated the protest, because the relinquishment accomplished what the protest sought. If an appeal from the Land Commissioner’s decision, rejecting plaintiff’s proof and holding that the third parties might proceed with their proof, had been pending, instead of a protest against allowance of proof, the status of the plaintiff would have been different upon the filing of the relinquishment, and upon adverse holding the court would have been open to the plaintiff in an action to adjudicate the claim of plaintiff’s asserted right in accordance with law upon the conceded or established facts, but such fact might not have changed the plaintiff’s status.
From what has been said, the motion to dismiss must be sustained.